DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on April 27, 2018.
This action is in response to amendments and remarks filed on June 24, 2021. In the current amendment, claims 4, 11, and 18 are cancelled and claims 1, 6, 8, 13, 15, and 20 are currently amended. Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are pending.
In response to amendments and remarks filed on June 24, 2021, the 35 U.S.C. 112(b) rejection and 35 U.S.C. 103 rejection made in the previous office action has been withdrawn. 
In response to amendments and remarks filed on June 24, 2021, the objection to the specification made in the previous office action has been withdrawn.
In response to the Examiner’s Amendment, authorized on July 19, 2021 and July 20, 2021, the 35 U.S.C. 101 rejection made in the previous office action has been withdrawn.    

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Nolan Lawrence (Reg. No. 71493), on July 19, 2021 and July 20, 2021. 
The application has been amended as follows: Claims 1, 8, and 15 are amended; Claims 5, 12, and 19 are cancelled. 


A computing device comprising:
one or more user interface devices to receive a margin of error input; one or more processors;
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the one or more processors to cause the computing device to:
generate a plurality of predictions associated with a test period based on an analytics model,
generate an error model of the plurality of predictions based on first non-parametric time series data associated with the test period, wherein the error model is to be generated independently of the analytics model, 
double the margin of error input to obtain a modified margin of error, 
determine an upper percentage based on the modified margin of error, 
determine [[the]] an upper bound based on the upper percentage and a prediction in the plurality of predictions at [[the]] a time instance, 
set a lower percentage to a negative value of the upper percentage, 
determine [[the]] a lower bound based on the lower percentage and the prediction in the plurality of predictions at the time instance, and 
determine an interval based on the error model, the first non-parametric time series data and the margin of error input, wherein the interval is to include the upper bound on a scale associated with the first non-parametric time series data at a time instance in a forecast period and the lower bound on the scale at the time instance, 
wherein the forecast period is to begin at a current time instance, the test period is to end at the current time instance and the forecast period and the test period are to be of equal size, 
wherein the determination reduces processing overhead by eliminating one or more complex analytics model operations; and 


Claim 5 (Cancelled)

Claim 8 (Currently Amended)
A computer program product to generate interval outputs, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
generate a plurality of predictions associated with a test period based on an analytics model;
generate an error model of the plurality of predictions based on first non-parametric time series data associated with the test period, wherein the error model is to be generated independently of the analytics model; 
double a margin of error input to obtain a modified margin of error; 
determine an upper percentage based on the modified margin of error; 
determine an upper bound based on the upper percentage and a prediction in the plurality of predictions at a time instance;
set a lower percentage to a negative value of the upper percentage;
determine a lower bound based on the lower percentage and the prediction in the plurality of predictions at the time instance; and
determine an interval based on the error model, the first non-parametric time series data and a margin of error input, wherein the interval is to include the upper bound on a scale associated with the first non-parametric time series data at a time instance in a forecast period and the lower bound on the scale at the time instance, 
wherein the forecast period is to begin at a current time instance, the test period is to end at the current time instance and the forecast period and the test period are to be of equal size,
wherein the determination reduces processing overhead by eliminating one or more complex analytics model operations.

Claim 12 (Cancelled)

Claim 15 (Currently Amended)
A method comprising:
generating a plurality of predictions associated with a test period based on an analytics model;
generating an error model of the plurality of predictions based on first non-parametric time series data associated with the test period, wherein the error model is generated independently of the analytics model; 
doubling a margin of error input to obtain a modified margin of error; 
determining an upper percentage based on the modified margin of error; 
determining an upper bound based on the upper percentage and a prediction in the plurality of predictions at a time instance;
setting a lower percentage to a negative value of the upper percentage; 
determining a lower bound based on the lower percentage and the prediction in the plurality of predictions at the time instance; and
determining an interval based on the error model, the first non-parametric time series data and a margin of error input, wherein the interval includes the upper bound on a scale associated with the first non-parametric time series data at a time instance in a forecast period and the lower bound on the scale at the time instance, 
wherein the forecast period begins at a current time instance, the test period ends at the current time instance and the forecast period and the test period are of equal size,
wherein the determination reduces processing overhead by eliminating one or more complex analytics model operations.

Claim 19 (Cancelled)

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowed. These claims are renumbered as claims 1-14 upon allowance. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is directed to a computing device for generating intervals for non-parametric time series data. None of the prior arts, either alone or in combination, teaches the following limitations: 
 double the margin of error input to obtain a modified margin of error, 
determine an upper percentage based on the modified margin of error, 
determine an upper bound based on the upper percentage and a prediction in the plurality of predictions at a time instance, 
set a lower percentage to a negative value of the upper percentage, 
determine a lower bound based on the lower percentage and the prediction in the plurality of predictions at the time instance, and 
determine an interval based on the error model, the first non-parametric time series data and the margin of error input, wherein the interval is to include the upper bound on a scale associated with 

Independent Claim 8 is directed to a computer program product for generating intervals for non-parametric time series data. None of the prior arts, either alone or in combination, teaches the following limitations: 
double a margin of error input to obtain a modified margin of error; 
determine an upper percentage based on the modified margin of error; 
determine an upper bound based on the upper percentage and a prediction in the plurality of predictions at a time instance;
set a lower percentage to a negative value of the upper percentage;
determine a lower bound based on the lower percentage and the prediction in the plurality of predictions at the time instance; and
determine an interval based on the error model, the first non-parametric time series data and a margin of error input, wherein the interval is to include the upper bound on a scale associated with the first non-parametric time series data at a time instance in a forecast period and the lower bound on the scale at the time instance,

Independent Claim 15 is directed to a method for generating intervals for non-parametric time series data. None of the prior arts, either alone or in combination, teaches the following limitations: 
doubling a margin of error input to obtain a modified margin of error; 
determining an upper percentage based on the modified margin of error; 
determining an upper bound based on the upper percentage and a prediction in the plurality of predictions at a time instance;

determining a lower bound based on the lower percentage and the prediction in the plurality of predictions at the time instance; and
determining an interval based on the error model, the first non-parametric time series data and a margin of error input, wherein the interval includes the upper bound on a scale associated with the first non-parametric time series data at a time instance in a forecast period and the lower bound on the scale at the time instance,

The closest prior arts of record are the following: 
Lee et al. (US 9,336,493 B2) teaches a system to cluster time series data based on forecast distributions by generating confidence intervals. 
(“Three types of forecasts:  estimation period, validation period, and "the future"”) teaches a method of generating confidence intervals for non-parametric time series data where the validation and forecast period are of equal size. 
Leeds et al. (US 2017/0351963 A1) teaches a system that generates and streams confidence intervals for time series data. 
Taylor (US 2017/0091622 A1) teaches a system that generates an error model to obtain confidence intervals for forecasting models used on time series data. 
Soares et al. (“Ensemble of evolving data clouds and fuzzy models for weather time series prediction”) teaches a method for forecasting non-parametric and non-stationary time series data by using confidence intervals. 
Ouimet et al. (US 2005/0234718 A1) teaches a system for forecasting time series data by using a non-stationary model and generating confidence intervals. 
Brocklebank (US 7,634,423 B2) teaches a system for generating confidence intervals for non-parametric time series data. 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 8, and 15, which includes the features recited above. Therefore, the present claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUN ABRAHAM whose telephone number is (571)272-8144.  The examiner can normally be reached on Mon - Fri 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/S.J.A./
 Examiner, Art Unit 2125       


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125